Citation Nr: 1613635	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for cervical arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied the Veteran's claims for service connection for cervical arthritis and left leg numbness, as well as a claim for a rating in excess of 20 percent for service-connected low back strain.  The Veteran filed a notice of disagreement (NOD) in April 2007 as to the denial of both claims.  A statement of the case (SOC) addressing all three matters was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2008.  

In May 2011, the Veteran testified during a Board hearing  before a Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In November 2011, the Board denied the claims for service connection for a neurological disorder manifested by claimed left leg numbness and a rating in excess of 20 percent for service-connected low back strain.  The remaining claim for service connection for cervical arthritis was remanded to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence, to include arranging for  the Veteran undergo a VA examination.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a June 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In February 2012, the Veteran filed a Motion for Reconsideration of the Board's November 2011 decision.  This motion was denied in March 2012. 

In July 2012, the Board notified the Veteran that the VLJ  who presided over the prior hearing was no longer employed by the Board, and that that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. §  7107(c) (West 2002); 38 C.F.R. § 20.707 (2012 ).  As such, the Veteran was offered the opportunity to testify during another hearing before a VLJ.   See 38 C.F.R. § 20.717 (2012).  In response, the Veteran requested to appear at a hearing before a Veterans Law Judge at the RO (Travel Board hearing).. 

In March 2014, the Board remanded the claim for service connection for cervical arthritis for scheduling of the requested Board hearing.  

In July 2014, the Veteran testified during Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  
 
This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic file in Virtual VA.  A review of the documents in Virtual VA reveals a transcript of the April 2015 hearing.  The remaining documents in the Virtual VA file consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the claim on appeal. 

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  A will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the July 2014 Board hearing, in addition to the matter on appeal, the Veteran offered testimony on the matters of entitlement to service connection for a left leg condition, as well as a rating in excess of 20 percent for a low back strain, subject to verification of the Board's jurisdiction.  However, subsequent review of the claims file reveals that the Board denied these claims in November 2011 decision.  As such, the Board construes the Veteran's assertions with respect to these matters as essentially raising requests to reopen the previously denied claims.  As such matters have not been addressed by the AOJ, they are not  properly before the Board, and are thus referred to the AOJ for appropriate action.



REMAND

Unfortunately, the Board finds that further action on the that additional AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to cervical arthritis, the Veteran has alleged that he has cervical arthritis as the result of his in-service injury or in the alternative as a result of his service connected low back strain.  Post-service treatment records reflect diagnoses for cervical spinal degenerative disc disease with cervical spinal stenosis.  No examination was conducted, and no etiology opinion was provided or obtained.   As a result, in the its November 2011 remand, the Board instructed the AOJ to obtain an etiology opinion. 

Such an opinion was obtained in November 2011.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's cervical arthritis was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was insufficient evidence to support a direct nexus between the Veteran's cervical spine condition and his military service as there was a lack of objective evidence in the Veteran's service treatment records to support that the Veteran complained of or was diagnosed with a cervical spine condition while in service.  In addition, the examiner opined that the Veteran's one episode of "non-contact related injury is less likely than not the etiology of the Veteran's current neck condition which is degenerative disc disease with associated spinal stenosis."  Moreover, the examiner opined as to secondary service connection that "the Veteran's current cervical spine condition is less likely than not related to his service-connected lumbar spine condition as there is a lack of medical reasoning to support this type of relation without resorting to mere speculation."  

Here the examiner did not address the issue of aggravation, which the Board requested in is November 2011 remand.  In addition, while an examiner can state that an etiology opinion cannot be provided,  the examiner must provide sufficient reasoning as to why and also must state whether additional evidence would permit an opinion to be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide a rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  

Under these circumstances, the Board finds that a remand of this matter to obtain the previously requested medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ should arrange to obtain an addendum opinion from the examiner who provided the November 2011 opinion.  The AOJ should only arrange for further evaluation and/or physical examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions in connection with this claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the West Los Angeles Medical Center and that records from that facility dated through February 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from West Los Angeles Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from February 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.       § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the November 2011 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the current cervical arthritis, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that the disability:

(a)  had its onset during or is otherwise medically related to service; or, if not, 

(b)  was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected low back strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service injury and as to the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall. 

After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).




